Citation Nr: 1730897	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  07-37 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder.

 2.  Entitlement to service connection for a right knee disorder.

 3.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty in the Air Force from June 1956 to January 1960. In addition, he had service in the Air Force Reserve and Air National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Procedurally, the Board initially denied the appeal in August 2009.  Thereafter, the Veteran appealed to the Veterans Claims Court.  In February 2011, the Court vacated the Board's August 2009 decision and remanded the matter for further development and readjudication consistent with its memorandum decision.  In August 2011, the Board remanded the claims for additional development.  In February 2013, the Board denied the appeal. Subsequently, the Veteran again appealed the decision to the Court.  In September 2013, the Court Clerk granted a Joint Motion for Remand (Joint Motion) vacating the February 2013 Board decision and remanding the matters to the Board for development consistent with the parties' Joint Motion.  The issues on appeal were most recently remanded in May 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current right wrist, knee, and ankle disorders were not incurred in service, not shown for many years after service, and are not otherwise related to service or any incident therein. 





CONCLUSIONS OF LAW

1.  A right wrist disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1137, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016). 

2.  A right knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1137, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016). 

3.  A right ankle disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1137, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303 (a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran has been diagnosed with strain of the right wrist, right knee, and right ankle.  Therefore, current disorders are shown.

He reported that he was injured while playing football in service. According to his statements, he was tackled by another player from the right side which turned his body around while his feet remained planted.  He recalled being treated immediately by a medic with a splint and, when he returned to the base, being treated at an Air Base in England.  He has stated that the injury took place sometime in 1958 or 1959, which corresponded to when he was placed on TDY.

Despite the Veteran's in-service injury, at the separation examination in December 1959, his feet, lower extremities and upper extremities were found to be clinically normal.  At that time, he reported childhood mumps, piles, adolescence boils, radioactive work, and tonsillectomy and adenoidectomy.  He denied all other significant medical or surgical history. Therefore, as chronic disorders were not shown in service and strains are not listed in 38 C.F.R. §§ 3.307, 3.309(a), service connection on a presumptive basis is not warranted.

Post-service treatment records are absent for any complaints of a knee, wrist, or ankle disorder for many years after service.  The first recorded complaint came in December 2006, the date the Veteran filed his claims for VA compensation benefits.  Notably, this is more than 45 years following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

In December 2011, the Veteran underwent VA examinations for his right wrist, right knee, and right ankle.  On examination, X-rays for all claimed disabilities were normal.  The diagnoses were strain of the right wrist, right knee, and right ankle.  No opinions were given at that time as to whether any of the diagnoses were related to service.

In December 2012, VA obtained an independent medical opinion from a physician that reviewed the claims file.  She noted that, upon separation, examination of all body regions was normal with the exception of absent tonsils.  The physician noted that there was no medical evidence or diagnosis of the knee, wrist, or ankle during service or within one year of separation.  She reviewed the December 2011 examination reports and opined that it was less likely than not that the right knee, ankle, and wrist were caused or aggravated by service.  

The physician based this opinion on the normal examinations at separation and the absence of medical evidence following service.  She agreed with the diagnoses of right wrist and knee sprains contained in the examination.  She reflected that the symptomatology was also consistent with a right ankle chronic strain.  This was due to minimal loss of joints and normal muscular-neuro-vascular status.  Furthermore, all X-rays were normal for the joints.  The examiner opined that it was at least as likely that the diagnoses were related to the normal aging process.  This evidence weighs strongly against the claim of direct service connection.

While there are current disorders (strains) of the right wrist, knee, and ankle, and accepting the Veteran's statements regarding an in-service injury, the critical causal relationship between the present disorders and in-service injury has not been shown.  

As noted above, the medical opinion weighs against the claim as the physician found that the Veteran's disorders were not due to service but rather were due to normal aging.  

Evidence in favor of the claim includes the Veteran's lay statements regarding a relationship.  His lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

In this case, however, the opinion provided by the physician is more probative.  The physician has medical training and expertise that the Veteran, as a layperson, is not shown to have.  Furthermore, while the Veteran only gave an opinion that he should be entitled to service connection for these disabilities, he did not give a reason for his statement.  The physician provided a rationale that was based upon and consistent with a review of the record.  As such, the probative value of the December 2012 physician's opinion outweighs that of the Veteran.

In the January 2013 informal hearing presentation and again in a July 2017 statement, the Veteran asserted that the examinations and opinion provided in December 2011 and December 2012 were inadequate, as he contends that the examiner did not take into account all positive evidence when rendering the opinion.  He contends that the examiner did not address the football injuries or comment as to whether these injuries, as described by the Veteran, could have caused the current disorders.  Furthermore, he maintains that the examiner improperly dismissed the Veteran's description of events during service.

However, the Veteran incorrectly cited Gabrielson v. Brown, 7 Vet. App. 36 (1994) in stating that the Board may not rely on the December 2011 examination reports and December 2012 opinion.  Gabrielson does state that the Board may not evade its statutory responsibility for stating the reasons or bases for its opinions merely by adopting a medical expert's opinion as its own where that expert's opinion fails to discuss all evidence which appears to support the claimant's position.  

While the December 2011 examination report and December 2012 opinion do not specifically discuss the Veteran's injuries during service, the Board has not simply adopted that examiner's opinion as its own.  Gabrielson does not require that a medical opinion discuss all the evidence favorable to a claimant, only that the Board, in relying on an opinion that does not do so, discuss any additional favorable evidence in order to comply with its duty to provide an adequate statement of reasons or bases for its decision.  See 38 U.S.C.A. § 7104 (D)(1); Gabrielson v. Brown, 7 Vet. App. at 40; Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

Here, the Board has acknowledged all of the evidence that supported the Veteran's claim (primarily his lay statements) and addressed it in this determination.  Furthermore, the December 2011 VA examination reports show that the Veteran reported in-service injuries to his right wrist, right ankle, and right knee.  He stated that his right ankle was casted for four weeks at that time.  The diagnoses given in December 2011 were based upon his report of injuries during service.  The physician who provided the December 2012 opinion reviewed these examination reports.  The physician's statements that there was a lack of medical findings at separation and post-service are an accurate recitation of the evidence in the claims file, and the Veteran has not asserted that he ever received treatment for his wrist, ankle, or knee at any point after service.  This opinion is adequate, accurate, and more probative than the other evidence of record.

The evidence of record against the claims is more probative than that in favor of these claims.  Because there is no approximate balance of positive and negative evidence, the rule affording the Veteran the benefit of the doubt does not apply.  Therefore, the appeals are denied.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letter dated in February 2007, prior to the initial adjudication of the claims in September 2007. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Some of the Veteran's service treatment records are missing.  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of missing records, the analysis above has been undertaken with this heightened duty in mind.  The law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The Board notes that some of the Veteran's service personnel records and his separation examination report are associated with the claims file.

In May 2007, the National Personnel Record Center (NPRC) informed the RO that the Veteran's service treatment records were likely destroyed in a fire.  In May 2007, the RO contacted the Veteran, who indicated that he did not have any of his service records.  In June 2009, the RO made a formal finding that the Veteran's service treatment records were unavailable for review.

In a response to a February 2010 inquiry, the Veteran provided dates for his service in the Arkansas Air National Guard, which was from late 1960 to mid-1962. In February and March 2010, the RO sent letters to the U.S. Air Personnel Center and asked for any records pertaining to the Veteran, to include National Guard Personnel Records.  In a March 2010 response, the Air Personnel Center indicated that it did not maintain such records, and the RO was directed to contact the NPRC.  In July 2010, the RO contacted the NPRC again and requested an investigation of all avenues to find service treatment and personnel records pertinent to the Veteran.  In a July 2010 response, the NPRC informed the RO that the records were fire-related, and there were no Air Force Records after January 18, 1960, for the Veteran. All available personnel records, which consisted of just the separation document, were mailed to the RO.

In a September 2010 response, the Arkansas Office of the Adjutant General verified the Veteran's service in the Arkansas Air National Guard and Air Force Reserve but indicated that no records pertinent to him were on file at that office.  In December 2010, the NPRC responded to an RO request and indicated that a search of records at the Air Base in England conducted for July and August 1958 revealed that no records located.  In a January 2011 formal finding, the RO determined that records potentially related to the Veteran's injuries to the right knee, ankle, and wrist from the Air Base were unavailable for review.

In the February 2011 memorandum decision, the Court instructed VA to attempt to obtain the Veteran's service personnel records and any existing records documenting treatment he received at the Air Base hospital.  In August 2011, the RO submitted a request for any records pertinent to the Veteran from the Defense Personnel Records Information Retrieval System.  In August 2011, the RO requested all personnel records from the NPRC.  In October 2011, the RO contacted the Veteran, who stated that he had his personnel file and would submit it.  In an October 2011 response, the NPRC indicated that the Veteran's personnel file was fire-related.  This response was again received in January 2012.  In January 2012, the RO made a formal finding that the service personnel records did not exist and that further attempts to obtain them would be futile.

In December 2011, the Veteran submitted his copies of personnel records.  In January 2012, he provided the dates of his treatment for his claimed disabilities during service.  In October 2012, the RO sent this information to the NPRC to request any relevant records.  In an October 2012 response, the NPRC indicated that it had no such records and would be unable to find them, due to the 1973 fire.

Pursuant to a September 2013 Joint Motion for Remand (JMR), the Board remanded the issues on appeal in order for the AOJ to request from the NPRC via PIES (Personnel Information Exchange System) code C01 clinical records from the Air Base from August 1959 through the end of that year.  If the records were not found, then VA was asked to contact the Royal Air Force directly to inquire whether inpatient records from the Air Base were archived in the United Kingdom.

The AOJ appropriately requested the hospitalization records via PIES code C01 and received a negative response in May 2014.  However, the AOJ did not proceed any further by requesting the records directly from the Air Base.  Instead, the AOJ prepared a June 2015 Misdirected Development memorandum for the claims file.  In the memorandum, the AOJ accurately quoted the language of the remand directive calling for a request directly from the Royal Air Force.  However, the AOJ then found there to be a directive error, stating that: 

Evidence is already of record in c-file.  Please see Veteran's claim file "PIES Response" dated 8/15/2014.  NPRC provided a negative response for the above referenced records.  A final attempt letter was sent to the Veteran on 10/15/14 providing the negative response from NPRC.  A response regarding the unavailability of the records has already been received and is of record in c-file on 10/30/2014.

The AOJ provided the Veteran notice in December 2015, that his inpatient hospitalization records from the Air Base from August 1959 through the end of the year could not be located from NPRC and therefore were unavailable for review.  See December 21, 2015 correspondence.  The AOJ noted that all efforts to obtain the needed information had been exhausted, and it was determined that further attempts to obtain the records would be unsuccessful.  The AOJ indicated that on December 18, 2015, they conducted research to determine if there were any other resources available to obtain these records and it was determined there was not. 

In an April 2017 "misdirected development" memorandum, the AOJ indicated that the NPRC had specific authority and authorization to request medical and personnel records on behalf of the Veteran.  According to the AOJ, the directed development to contact Royal Air Force "was not necessary, and or, not
appropriate at this time."  The Board notes that the AOJ associated an internet article with VBMS showing that the Royal Air Force base closed in 1993.

The issues on appeal have been remanded on numerous occasions.  The AOJ has made various attempts to locate the Veteran's treatment records at the Air Force Base in England, to no avail.  The Board finds that the closure of the Air Force Base in 1993 would make any "direct" request for records to the Air Force Base futile.  Moreover, the AOJ has indicated that the NPRC had specific authority and authorization to request medical and personnel records on behalf of the Veteran.  

The Board therefore finds that all potential avenues have been exhausted to attempt to locate additional service personnel and treatment records pertinent to the Veteran. There are no other possible requests to be made or locations that have not been searched for records, and any further attempts made to locate them would be futile.  In addition, he has been notified several times regarding the absence of his records and has submitted copies of records in his possession.  Therefore, the Board finds that VA's duty to assist has been met.

Significantly, the Veteran most recent submission did not raise any issue with the previous Board directives concerning the Air Force Base in England.  Although he requested a new examination, the Board does not find that such is warranted.  The December 2011 VA examination and subsequent medical opinion in December 2012 are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA medical opinion considered all the pertinent evidence of record, the Veteran's reported statements, and provided a nexus opinion supported by a well-reasoned rationale. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159 (d).


ORDER

Service connection for a right wrist disorder is denied. 

Service connection for a right knee disorder is denied. 

Service connection for a right ankle disorder is denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


